Sawyer, J., concurring specially :
The “last session ” mentioned in the Act is the last regular session appointed by law. It has no reference to special sessions called by the Board for some specific purpose. And the “ session ” includes the entire sittings of the Board from the meeting on the first day of the sittings till the final adjournment, “ when all the business before them is disposed of.” I think, therefore, that the boundaries of the Supervisor Districts were changed by the Board “ at their last session before the general election ” within the meaning of the statute. On this ground I concur in the judgment, but express no opinion upon the other point.